



Exhibit 10.2
BRIGHT HORIZONS FAMILY SOLUTIONS INC.
2017 ANNUAL INCENTIVE PLAN
This 2017 Annual Incentive Plan (the “Plan”) has been established to advance the
interests of Bright Horizons Family Solutions Inc. (the “Company”) by providing
for the grant of annual incentive compensation awards to eligible employees of
the Company and its subsidiaries. The Plan is intended to comply with the
requirements for tax deductibility imposed by Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”) (Section 162(m) of the Code,
together with the regulations thereunder, “Section 162(m)”), to the extent
applicable and determined by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).
I. ADMINISTRATION
The Committee administers the Plan. In the case of any Award (as defined in
Section III below) intended to qualify as performance-based compensation that is
exempt from the deduction limitations under Section 162(m), as determined by the
Committee (a “Section 162(m) Award”), (i) if any member of the Committee is not
an “outside director” (as defined in Section 162(m)), the “Committee”, for
purposes of the Plan, will consist of a subcommittee consisting solely of those
Committee members who are “outside directors” as so defined (and where
applicable, references in the Plan to the Committee will be deemed to be
references to such subcommittee) and (ii) the Committee may delegate to other
persons administrative functions that do not involve discretion. In the case of
Awards other than Section 162(m) Awards, the Committee may delegate to other
persons such duties, powers and responsibilities as it deems appropriate. To the
extent of any such delegation, references herein to the “Committee” will be
deemed to be references to the person or persons to whom such authority has been
delegated.
The Committee has the authority to interpret the Plan and Awards, to determine
eligibility for Awards, to determine the terms of and the conditions applicable
to any Award, and generally to do all things necessary or desirable to
administer the Plan. Any interpretation or decision by the Committee with
respect to the Plan or any Award will be final and conclusive as to all persons.
II. ELIGIBILITY; PARTICIPANTS
Executive officers and other key employees of the Company and its subsidiaries
are eligible to participate in the Plan. The Committee shall select, from among
those eligible, the persons who will from time to time participate in the Plan
(each, a “Participant”). Participation with respect to one Award under the Plan
will not entitle an individual to participate with respect to a subsequent Award
or Awards, if any.
III. GRANT OF AWARDS
The term “Award” as used in the Plan means an award opportunity that is granted
to a Participant with respect to a specified performance period consisting of
the Company’s fiscal year or such other period as the Committee may determine
(each such period, a “Performance Period”). A Participant who is granted an
Award will be entitled to a payment, if any, under the Award only if all
conditions to payment have been satisfied in accordance with the Plan and the
terms of the Award. By accepting (or, under such rules as the Committee may
prescribe, being deemed to have accepted) an Award, the Participant agrees (or
will be deemed to have agreed) to the terms of the Award and the Plan. For each
Award, the Committee shall establish the following:
(a) the Performance Criteria (as defined in Section IV below) applicable to the
Award;
 
(b) the amount or amounts that will be payable (subject to adjustment in
accordance with Section V) if the Performance Criteria are achieved; and
(c) such other terms and conditions as the Committee deems appropriate with
respect to the Award.





--------------------------------------------------------------------------------





For Section 162(m) Awards, (i) the Committee shall establish such terms not
later than (A) the 90th day after the beginning of the Performance Period, in
the case of a Performance Period of 360 days or longer, or (B) the end of the
period constituting the first quarter of the Performance Period, in the case of
a Performance Period of less than 360 days, and (ii) once the Committee has
established the terms of such Award in accordance with the foregoing, it may not
thereafter adjust such terms, except to reduce payments, if any, under the Award
in accordance with Section V or as otherwise permitted in accordance with the
requirements of Section 162(m) or as permitted by the terms of the Plan.
IV. PERFORMANCE CRITERIA
As used in the Plan, “Performance Criteria” means specified criteria, other than
the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting, payment or full enjoyment
of an Award. A Performance Criterion and any targets with respect thereto
determined by the Committee need not be based upon an increase, a positive or
improved result or avoidance of loss and may be applied to a Participant
individually, or to a business unit or division or the Company as a whole. For
Section 162(m) Awards, a Performance Criterion will mean an objectively
determinable measure or objectively determinable measures of performance
relating to any or any combination of the following (measured either absolutely
or comparatively (including, without limitation, by reference to an index or
indices or a specified peer group or a select group of companies) and determined
either on a consolidated basis or, as the context permits, on a divisional,
subsidiary, line of business, project or geographical basis or in combinations
thereof and subject to such adjustments, if any, as the Committee specifies,
consistent with the requirements of Section 162(m)): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or equity expense whether or not on a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital, capital employed or assets; one or more operating ratios;
operating income or profit, including on an after-tax basis; net income;
borrowing levels, leverage ratios or credit rating; market share; capital
expenditures; cash flow; stock price; stockholder return; sales of particular
services; customer acquisition or retention; acquisitions and divestitures (in
whole or in part); joint ventures and strategic alliances; spin-offs, split-ups
and the like; reorganizations; center openings (including openings in new
markets); new service or product lines; or recapitalizations, restructurings,
financings (issuance of debt or equity) or refinancings. Any Performance
Criteria that are financial metrics may be determined in accordance with United
States Generally Accepted Accounting Principles (“GAAP”) or may be adjusted when
established (or to the extent permitted under Section 162(m) at any time
thereafter) to include or exclude any items otherwise includable or excludable
under GAAP. Provided that the Committee has specified at least one Performance
Criterion under this Section IV intended to qualify an Award as
performance-based compensation under Section 162(m), the Committee may specify
other performance goals or criteria (whether or not noted in this Section IV) as
a basis for its exercise of negative discretion with respect to such Award. To
the extent consistent with the requirements of Section 162(m), the Committee may
establish that, in the case of a Section 162(m) Award, one or more of the
Performance Criteria applicable to such Award will be adjusted in an objectively
determinable manner to reflect events (for example, but without limitation, the
impact of charges for restructurings, discontinued operations, mergers,
acquisitions, and other unusual or infrequently occurring items, and the
cumulative effects of tax or accounting changes, each as defined by U.S.
generally accepted accounting principles) occurring during the Performance
Period that affect the applicable Performance Criterion or Criteria. With
respect to Awards other than Section 162(m) Awards, the Committee may provide
that such Award, and any related Performance Criterion or Criteria, will be
adjusted in any manner prescribed by the Committee in its sole discretion.
 V. CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS
As soon as practicable after the close of a Performance Period, the Committee
will determine whether and to what extent, if at all, the Performance Criterion
or Criteria applicable to each Award granted for the Performance Period have
been satisfied and, in the case of Section 162(m) Awards, will take such steps
as it determines to be sufficient to satisfy the certification requirement under
Section 162(m) as to such performance results. The Committee shall then
determine the actual payment, if any, under each Award. No amount may be paid
under a Section 162(m) Award unless the Performance Criterion or Criteria
applicable to the payment of such amount have been certified as having been
satisfied as set forth above. The Committee may, in its sole and absolute
discretion





--------------------------------------------------------------------------------





and with or without specifying its reasons for doing so, after determining the
amount that would otherwise be payable under any Award for a Performance Period,
reduce (including to zero) the actual payment, if any, to be made under such
Award or, in the case of Awards other than Section 162(m) Awards, otherwise
adjust the amount payable under such Award. The Committee may exercise the
discretion described in the immediately preceding sentence either in individual
cases or in ways that affect more than one Participant. In each case the
Committee’s discretionary determination, which may affect different Awards
differently, will be binding on all persons.
VI. PAYMENT UNDER AWARDS
Except as otherwise determined by the Committee or as otherwise provided in this
Section VI, all payments under the Plan will be made, if at all, no later than
March 15 of the calendar year following the calendar year in which the
Performance Period ends; provided, that the Committee may authorize elective
deferrals of any Award payments in accordance with the deferral rules of
Section 409A of the Code and the regulations thereunder (“Section 409A”). Except
as provided otherwise by the Committee, an Award payment will not be made unless
the Participant has remained employed with the Company and its subsidiaries
through the date of payment. Any deferrals with respect to a Section 162(m)
Award will be subject to adjustment for notional interest or other notional
earnings in a manner consistent with (as determined by the Committee) the
requirements of Section 162(m). Awards under the Plan are intended either to
qualify for exemption from, or to comply with the requirements of, Section 409A,
but neither the Company nor any affiliate, nor the Committee, nor any person
acting on behalf of the Company, any affiliate, or the Committee, will be liable
for any adverse tax or other consequences to any Participant or to the estate or
beneficiary of any Participant or to any other holder of an Award, including,
but not limited to, by reason of the application of Section X below or any
acceleration of income, or any additional tax (including any interest and
penalties), asserted by reason of the failure of an Award to satisfy the
requirements of Section 409A or by reason of Section 4999 of the Code.
VII. PAYMENT LIMITS
The maximum amount payable to any Participant in any fiscal year of the Company
under Section 162(m) Awards will be $2,500,000, which limitation, with respect
to any such Awards for which payment is deferred in accordance with Section VI
above, will be applied without regard to such deferral.
VIII. TAX WITHHOLDING
All payments under the Plan will be subject to reduction for applicable tax and
other legally or contractually required withholdings.
IX. AMENDMENT AND TERMINATION
The Committee may amend the Plan at any time and from time to
time; provided, however, that, with respect to Section 162(m) Awards, no
amendment for which Section 162(m) would require shareholder approval in order
to preserve the eligibility of such Awards as exempt performance-based
compensation will be effective unless approved by the shareholders of the
Company in a manner consistent with the requirements of Section 162(m). The
Committee may at any time terminate the Plan.
 X. MISCELLANEOUS
Awards held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Awards, in each case to the extent provided by
the Committee in connection with (i) a breach by the Participant of an Award
agreement or the Plan, or any non-competition, non-solicitation, confidentiality
or similar covenant or agreement with the Company or any of its affiliates or
(ii) an overpayment to the Participant of incentive compensation due to
inaccurate financial data. Without limiting the generality of the foregoing, the
Committee may recover Awards and payments under any Award in accordance with any
applicable Company clawback or recoupment policy, as such policy may be amended
and in effect from time to time, or as otherwise required by law, regulation or
applicable stock exchange





--------------------------------------------------------------------------------





listing standards, including, without limitation, Section 10D of the Securities
Exchange Act of 1934, as amended. Each Participant, by accepting an Award
pursuant to the Plan, agrees to return the full amount required under this
Section X at such time and in such manner as the Committee determines in its
sole discretion, consistent with applicable law.
No person will have any claim or right to be granted an Award, nor will the
selection for participation in the Plan for any Performance Period be construed
as giving a Participant the right to be retained in the employ or service of the
Company or its affiliates for that Performance Period or for any other
period. The loss of an Award will not constitute an element of damages in the
event of termination of employment for any reason, even if the termination is in
violation of an obligation of the Company or any affiliate to the Participant.
Section 162(m) Awards under the Plan will be construed and administered in a
manner consistent with the exemption for performance-based compensation under
Section 162(m). Notwithstanding the foregoing, the Committee may, subject to the
terms of the Plan, amend a previously granted Award or take any other action
that disqualifies such Award from the performance-based compensation exception
under Section 162(m). Subject to the foregoing, the Committee has complete
discretion to construe the Plan and all matters arising under the Plan.
The Plan is governed by the laws of the Commonwealth of Massachusetts without
giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive laws of another
jurisdiction. The Plan is effective for Performance Periods beginning on or
after January 1, 2018 (subject to the approval of the material terms of the Plan
by the Company’s shareholders prior to such date).
 





